The named defendant’s petition for certification for appeal from the Appellate Court, 67 Conn. App. 361 (AC 20612), is granted, limited to the following issue:
“Did the Appellate Court properly affirm the decision of the compensation review board affirming the finding of the worker’s compensation commissioner that the notice by Aetna Casualty and Surety Company to its insured was one of nonrenewal and, therefore, compliance with the cancellation notice requirements of General Statutes § 31-348 was not necessary?”